ORDER

PER CURIAM.
Appellant, Marvin McGhee (“defendant”), appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of one count of unlawful use of a weapon, RSMo 571.030 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As no jurisprudential purpose would be served by a written opinion, we *313affirm the judgment pursuant to Rule 30.25(b).